Exhibit 10.1




SECOND AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT


This SECOND AMENDMENT (this “Second Amendment”) to the Restructuring Support
Agreement, dated as of May 10, 2019, by and among: (i) the Debtors and (ii) the
Consenting Noteholders, as amended by that First Amendment to Restructuring
Support Agreement dated July 1, 2019 (together with the schedules, annexes and
exhibits (including the term sheets) attached thereto, the “Restructuring
Support Agreement”), is being entered into as of August 23, 2019, by and among
(i) the Debtors, (ii) the Required Consenting Noteholders and (iii) the holders
of Existing Equity Interests of WIL-Ireland (“Equityholders”) that are
signatories hereto (collectively, with any Equityholder that may become a party
to the Restructuring Support Agreement in accordance with Sections 13 and 34
thereof, the “Consenting Equityholders”). This Second Amendment collectively
refers to the Debtors, the Required Consenting Noteholders and the Consenting
Equityholders as the “Parties” and each individually as a “Party.” Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Restructuring Support Agreement.


WHEREAS, the Parties desire to amend certain terms of the Restructuring Support
Agreement as set forth in this Second Amendment to facilitate the consummation
of the Plan as contemplated in the Restructuring Support Agreement
(collectively, the “Proposed Amendment”);


WHEREAS, pursuant to Section 28 of the Restructuring Support Agreement, the
Proposed Amendment requires the prior written consent of the Debtors and the
Required Consenting Noteholders; and


WHEREAS, the undersigned Consenting Noteholders, taken as a whole, constitute
the Required Consenting Noteholders as defined in the Restructuring Support
Agreement as it applies to the Proposed Amendment.


NOW, THEREFORE, in consideration of the promises, mutual covenants, and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties,
intending to be legally bound, hereby agrees as follows:


1.Addition of Consenting Equityholders as Parties. Each Consenting Equityholder
hereby agrees to be bound by the terms of the Restructuring Support Agreement as
provided in this Second Amendment. Each Consenting Equityholder shall hereafter
be deemed to be a Party for all purposes under the Restructuring Support
Agreement. Each Consenting Equityholder hereby represents and warrants to each
other Party to the Restructuring Support Agreement that, as of the date hereof,
such Consenting Equityholder (i) is the legal or beneficial holder of, and has
all necessary authority (including authority to bind any other legal or
beneficial holder) with respect to, the Existing Equity Interests and Notes
Claims set forth on its signature page (which shall not be publically disclosed
or filed), and (ii) makes, as of the date hereof, the representations and
warranties set forth in Section 17(a) of the Restructuring Support Agreement,
mutatis mutandis, to each other Party.
























--------------------------------------------------------------------------------










2. Amendment to Warrant Term Sheet. The Warrant Term Sheet attached as Exhibit K
to the Disclosure Statement be, and it hereby is, amended and restated in its
entirety to read as attached as Exhibit K to this Second Amendment.


3. Amendment to Term Sheet. The section of the Term Sheet titled “Existing
Equity Interests in the Company” is hereby amended by (a) replacing the words
“3-year” in clause (ii) with the words “4-year”, and (b) deleting the words
“plus accrued and unpaid interest” from clause (ii).


4. Commitments of Consenting Equityholders. Each Consenting Equityholder hereby
agrees that it shall be bound by the provisions of Sections 5(a) (Mutual
Agreement of the Parties to Support the Restructuring), 6 (Commitments of the
Consenting Noteholders), 13 (Transfers of Claims and Interests), 14 (Further
Acquisition of Claims and Interests), 16 (Consents and Acknowledgements), 20
(Relationship Among Parties), and 21 (Specific Performance) of the Restructuring
Support Agreement with respect to its Existing Equity Interests and Notes Claims
as if it was an original party thereto, mutatis mutandis (and, to the extent any
such provisions do not expressly apply to Existing Equity Interests held by the
Consenting Equityholders, such provisions shall be deemed hereby to apply to
such Existing Equity Interests).


5. Amendment to Section 4. Section 4 of the Restructuring Support Agreement be,
and it hereby is, amended as follows:


a.Subsection 4(b) is hereby amended by deleting “; and” in clause (ii), deleting
“.” in clause (iii), adding “; and” immediately following clause (iii), and
adding subsection (iv) as follows:


“(iv)    The Warrant Term Sheet attached as Exhibit K to the Second Amendment is
hereby acknowledged and agreed to by all Parties. If the Warrant Documents are
in any material respect not consistent with such Warrant Term Sheet, then the
Required Consenting Equityholders1 must consent to such changes, which consent
will not be unreasonably withheld.”


6. Amendment to Section 15. Section 15 of the Restructuring Support Agreement is
hereby amended to add the following to the end of the Section. “The Debtors
shall pay $250,000 to Proskauer Rose LLP, counsel for the Consenting
Equityholders, on the Effective Date in full and final satisfaction of any and
all fees and expenses incurred by the Consenting Equityholders and their
advisors, and no additional claims for the reimbursement of fees and/or expenses
shall be asserted against the Debtors or the Reorganized Debtors by the
Consenting Equityholders, including, without limitation, pursuant to section 503
of the Bankruptcy Code.”


7. Consenting Equityholder Termination Events. Notwithstanding anything to the
contrary in the Restructuring Support Agreement, the Required Consenting
Equityholders shall be














1 “Required Consenting Equityholders” shall mean, the Consenting Equityholders
holding at least a majority of the outstanding Common Stock held by the
Consenting Equityholders.


2

--------------------------------------------------------------------------------










entitled to terminate the Restructuring Support Agreement, solely as to the
Consenting Equityholders, upon written notice to the other Parties, only in the
event that:


a.
the Warrant Documents are in any material respect not consistent with the
Warrant Term Sheet and the Required Consenting Equityholders have not consented
to such changes as provided in Section 4(b)(iv); and



b.
the last sentence of Section 15 of the Restructuring Support Agreement, as
amended by the Second Amendment, is amended in a manner adverse to the
Consenting Equityholders, or the Plan is modified in a manner inconsistent with
the last sentence of Section 15 of the Restructuring Support Agreement, as
amended by the Second Amendment, in each case without the consent of the
Required Consenting Equityholders.



In addition, any Consenting Equityholder may terminate this Agreement as to
itself only, upon transferring all (but not less than all) of its Notes Claims
and Existing Equity Interests in accordance with Section 13 of the Restructuring
Support Agreement (such termination to be effective on the date on which such
Consenting Equityholder has effected such transfer, satisfied all of the
requirements of Section 13 of the Restructuring Support Agreement, including,
without limitation, the execution of a joinder to this Agreement by the
transferee, and provided the written notice required above). For the avoidance
of doubt, the Consenting Equityholders shall have no rights to terminate the
Restructuring Support Agreement other than as expressly set forth in this
Section 7 of the Second Amendment.


For the avoidance of doubt, the Restructuring Support Agreement will terminate
as to all Consenting Equityholders upon either (i) termination of the
Restructuring Support Agreement by the Required Consenting Noteholders pursuant
to Section 8 of the Restructuring Support Agreement or (ii) termination of the
Restructuring Support Agreement as to all Consenting Noteholders by the Debtors
pursuant to Section 9 of the Restructuring Support Agreement, and in the event
of a termination under either (i) or (ii) above, or this Section 7, then Section
12 of the Restructuring Support Agreement shall apply to the Consenting
Equityholders.


8. Breach of Restructuring Support Agreement by Consenting Equityholders. If any
Consenting Equityholder breaches any representation, warranty, or covenant of
such Consenting Equityholder under the Restructuring Support Agreement in a
material way, which breach is not cured within five (5) Business Days after
receipt of notice by the Debtors, then the Debtors and/or the Requisite
Consenting Noteholders shall have the option to (i) terminate the Restructuring
Support Agreement with respect to the Consenting Equityholders and change the
plan treatment provided therein (including the ability to amend the Warrants and
Warrant Term Sheet) or (ii) seek specific performance as provided in Section 21
of the Restructuring Support Agreement, and/or all other remedies available at
law or in equity.


9. Miscellaneous.


a. 16 (Consents and Acknowledgments), 18 (Survival of Agreement), 19
(Settlement), 21 (Specific Performance), 22 (Governing Law and Consent to
Jurisdiction










3

--------------------------------------------------------------------------------








and Venue), 23 (WAIVER OF RIGHT TO TRIAL BY JURY), 24 (Successors and Assigns),
25 (No Third-Party Beneficiaries), 26 (Notices), 28 (Amendments), 29
(Reservation of Rights), 30 (Counterparts), 31 (Public Disclosure), 33
(Severability), 35 (Time Periods), 36 (Headings), 37 (Interpretation) and 38
(Remedies Cumulative; No Waiver) be, and each of them hereby is, incorporated by
reference, mutatis mutandis, as if such provisions were set forth fully herein.


b. This Second Amendment, together with the First Amendment and the
Restructuring Support Agreement, as amended hereby, constitute the complete and
exclusive statement of agreement among the Parties with respect to the subject
matter hereof and thereof, and supersede all prior written and oral statements
by and among the Parties or any of them.
 
c. Except as specifically amended hereby, the Restructuring Support Agreement
shall remain in full force and effect.



[Signature pages follow]












































































4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date set
forth above.
    
WEATHERFORD INTERNATIONAL PLC


By:
/s/ Valentin Mueller     

Name: Valentin Mueller
Title: Vice President


WEATHERFORD INTERNATIONAL LTD.




By:
/s/ Mohammed Dadhiwala     

Name: Mohammed Dadhiwala
Title: Vice President


WEATHERFORD INTERNATIONAL, LLC




By:
/s/ Christine M. Morrison     

Name: Christine M. Morrison
Title: Vice President and Secretary




















[Signature Page to Amendment to Restructuring Support Agreement]

--------------------------------------------------------------------------------





Exhibit K
New Warrant Term Sheet






--------------------------------------------------------------------------------





New Warrants
Aggregate Number of Interests Represented; Adjustment to Number
The number of New Equity Interests represented by the New Warrants shall equal
ten percent (10%) of the total New Equity Interests outstanding as of the
Effective Date, subject to dilution for equity issued under or in connection
with the New Management Incentive Plan and Tranche B Equity Conversion.
Adjustment to Number. If Reorganized Parent at any time (i) pays a dividend or
distribution on the New Equity Interests consisting of additional New Equity
Interests, (ii) subdivides its outstanding New Equity Interests into a greater
number of New Equity Interests or (iii) combines its outstanding New Equity
Interests into a smaller number of New Equity Interests (any of (i) through
(iii), a “Unit Transaction”), the aggregate number of New Equity Interests
represented by the New Warrants shall be deemed adjusted to a new aggregate
number equal to the product of (a) the aggregate number of New Equity Interests
represented by the New Warrants immediately prior to such event and (b) the
quotient obtained by dividing (1) the aggregate number of New Equity Interests
outstanding immediately after such event by (2) the aggregate number of New
Equity Interests outstanding immediately prior to such event. No fractional New
Warrants will be issued and any fractions will be rounded down to the nearest
whole number.
For the avoidance of doubt, the New Warrants shall not have any economic
anti-dilution provisions (e.g. ‘full ratchet’ or ‘volume weighted’), including
as a result of any additional indebtedness or equity raised by the Reorganized
Debtors on or after the Effective Date, regardless of whether the price of
equity in or implied by such debt or equity raises is lower than the Strike
Price. In addition, the New Warrants shall not have Black Scholes
valuation-based entitlement to recovery or modification of the exercise price if
the New Warrants are terminated in accordance with their terms (e.g., in a
change-of-control transaction in which the Reorganized Parent is not the
surviving entity) prior to the maturity date.
Strike Price
The “Strike Price” per New Warrant shall be an amount equal to (x) $[______]2
 less the aggregate principal amount of the New Tranche B Senior Unsecured Notes
outstanding on the Effective Date, divided by (y) the total number of New Equity
Interests outstanding as of the Effective Date, as such strike price is adjusted
from time to time as set forth below. In the case of a Unit Transaction, the
Strike Price then in effect shall be proportionately increased or decreased as
set forth in “Adjustment to Number” above, as applicable.
Maturity Date
ThreeFour (34) years from the Effective Date.
Termination Date
The New Warrants shall be deemed terminated and canceled for all purposes
without further notice to or action of any Person or Entity upon the earlier to
occur of either of the following: (a) the date a Liquidity Event is consummated;
or (b) the Maturity Date. Upon termination of the New Warrants, all rights and
obligations of the Reorganized Debtors and the holders of the New Warrants shall
terminate and be of no further force or effect.
Exercise
Each New Warrant will be immediately exercisable upon issuance and will
terminate if not exercised prior to the Termination Date. Additionally, no
holder may exercise less than 100% of the New Warrants issued to it as of the
Effective Date.
Exercise Price
Each New Warrant may be converted into New Equity Interests by the holders
thereof only by the payment of the then-applicable Strike Price in cash to
Reorganized Parent.



2 [To insert the principal amount of the Prepetition Notes Claims, plus accrued
and unpaid interest as of the Petition Date and all other Allowed General
Unsecured Claims that are pari passu with the Prepetition Notes Claims]



--------------------------------------------------------------------------------




No Rights as Stockholder
No holder shall, by virtue of the New Warrants allocated to such holder, be
entitled at any time prior to the conversion of such warrants into New Equity
Interests to vote, receive dividends or distributions on, or be deemed for any
purpose a holder of New Equity Interests, nor shall anything contained herein be
construed to confer upon any such holder any of the rights of a holder of New
Equity Interests or any right or entitlement to vote for or upon any matter
submitted to such holders of New Equity Interests, to give or withhold consent
to any corporate action, to receive notice of meetings or other actions
affecting holders of New Equity Interests, to receive subscription rights, to
exercise appraisal rights or otherwise. Rather, unless and until such holder
converts its New Warrants into New Equity Interests, the sole and exclusive
right and benefit of such holder shall be its right to exercise the New
Warrants. The New Warrants shall not be evidenced by any warrant certificates.
Defined Terms
“Liquidity Event” means the first to occur of: (i) any transaction or series of
related transactions that results in (a) the sale or exchange of all or
substantially all of the equity interests of Reorganized Parent, or any
successor, to one or more third parties (whether by merger, sale,
recapitalization, consolidation, combination or otherwise) or (b) the sale,
directly or indirectly, by Reorganized Parent, or any successor, of all or
substantially all of the assets of Reorganized Parent, or any successor, and its
subsidiaries, taken as a whole; or (ii) a liquidation, dissolution or winding up
of Reorganized Parent or any successor; provided that, in each case, the closing
or other consummation of such Liquidity Event occurs on or prior to the Maturity
Date. Notwithstanding the foregoing, no transaction shall be a Liquidity Event
if the Reorganized Parent shareholders prior to a transaction continue to own or
control at least a majority of Reorganized Parent following such transaction.
Non-Circumvention
The New Warrants shall not contain any provision related to non-circumvention by
Reorganized Parent to the extent reasonable and customary for transactions of
this type.
Governing Law and Jurisdiction
New York, without regard to the principles of conflicts of law thereof.
Other Terms
The agreements governing the New Warrants shall contain terms and conditions
consistent with this term sheet and, to the extent that such agreements contain
terms and conditions that are not expressly contemplated by this term sheet,
otherwise reasonably acceptable to the Debtors and Required Consenting
Noteholders.





